THE PEP BOYS - MANNY, MOE & JACK

EMPLOYEE STOCK PURCHASE PLAN

1. PURPOSE OF THE PLAN 1

2. DEFINITIONS 1

3. ADMINISTRATION OF THE PLAN 4

4. STOCK SUBJECT TO PLAN 4

5. OFFERING PERIODS 5

6. ELIGIBILITY 5

7. PAYROLL DEDUCTIONS 6

8. PURCHASE RIGHTS 7

9. ACCRUAL LIMITATIONS 10

10. EFFECTIVE DATE AND TERM OF THE PLAN 11

11. AMENDMENT AND TERMINATION 12

12. GENERAL PROVISIONS 12



    PURPOSE OF THE PLAN

    This Plan is intended to promote the interests of the Company, by providing
    Eligible Employees with the opportunity to acquire a proprietary interest in
    the Company through participation in an employee stock purchase plan
    designed to qualify under Code section 423. The Plan is not intended and
    shall not be construed as constituting an "employee benefit plan" within the
    meaning of section 3(3) of the Employee Retirement Income Security Act of
    1974, as amended. Capitalized terms herein shall have the meanings assigned
    to such terms in Article 2.

 1. DEFINITIONS
     a. "1933 Act" shall mean the Securities Act of 1933, as amended.
     b. "Board" shall mean the Company's Board of Directors.

 a. "Change of Control" shall be deemed to have occurred if:

 i.   individuals who, on the date hereof, constitute the Board of Directors
      (the "Incumbent Directors") cease for any reason to constitute at least a
      majority of the Board of Directors, provided that any person becoming a
      director subsequent to the date hereof, whose election or nomination for
      election was approved by a vote of at least two-thirds of the Incumbent
      Directors then on the Board of Directors (either by a specific vote or by
      approval of the proxy statement of the Company in which such person is
      named as a nominee for director, without written objection to such
      nomination) shall be an Incumbent Director; provided, however, that no
      individual initially elected or nominated as a director of the Company as
      a result of an actual or threatened election contest with respect to
      directors or as a result of any other actual or threatened solicitation of
      proxies or consents by or on behalf of any person other than the Board of
      Directors shall be deemed to be an Incumbent Director.
 ii.  any "Person" (as such term is defined in section 3(a)(9) of the Exchange
      Act and as used in sections 13(d)(3) and 14(d)(2) of the Exchange Act) is
      or becomes a "beneficial owner" (as defined in Rule 13d-3 under the
      Exchange Act), directly or indirectly, of securities of the Company
      representing 20% or more of the combined voting power of the Company's
      then outstanding securities eligible to vote for the election of the Board
      of Directors (the "Voting Securities"); provided, however, that the event
      described in this subsection (ii) shall not be deemed to be a Change of
      Control by virtue of any of the following acquisitions: (A) by the Company
      or any subsidiary of the Company in which the Company owns more than 50%
      of the combined voting power of such entity (a "Subsidiary"), (B) by any
      employee benefit plan (or related trust) sponsored or maintained by the
      Company or any Subsidiary, (C) by any underwriter temporarily holding the
      Company's Voting Securities pursuant to an offering of such Voting
      Securities, or (D) pursuant to a Non-qualifying Transaction (as defined in
      subsection (iii));
 iii. a merger, consolidation, statutory share exchange or similar form of
      corporate transaction is consummated involving the Company or any of its
      Subsidiaries that requires the approval of the Company's shareholders,
      whether for such transaction or the issuance of securities in the
      transaction (a "Business Combination"), unless immediately following such
      Business Combination: (A) more than 50% of the total voting power of (x)
      the corporation resulting from such Business Combination (the "Surviving
      Corporation"), or (y) if applicable, the ultimate parent corporation that
      directly or indirectly has beneficial ownership of 100% of the voting
      securities eligible to elect directors of the Surviving Corporation (the
      "Parent Corporation"), is represented by the Company's Voting Securities
      that were outstanding immediately prior to such Business Combination (or,
      if applicable, is represented by shares into which the Company's Voting
      Securities were converted pursuant to such Business Combination), and such
      voting power among the holders thereof is in substantially the same
      proportion as the voting power of the Company's Voting Securities among
      the holders thereof immediately prior to the Business Combination, (B) no
      person (other than any employee benefit plan (or related trust) sponsored
      or maintained by the Surviving Corporation or the Parent Corporation), is
      or becomes the beneficial owner, directly or indirectly, of 20% or more of
      the total voting power of the outstanding voting securities eligible to
      elect directors of the Parent Corporation (or, if there is no Parent
      Corporation, the Surviving Corporation) and (C) at least a majority of the
      members of the board of directors of the Parent Corporation (or, if there
      is no Parent Corporation, the Surviving Corporation) following the
      consummation of the Business Combination were Incumbent Directors at the
      time of the Board of Directors' approval of the execution of the initial
      agreement providing for such Business Combination (any Business
      Combination which satisfies all of the criteria specified in (A), (B) and
      (C) above shall be deemed to be a "Non-Qualifying Transaction"); or
 iv.  a sale of all or substantially all of the Company's assets is consummated.

Notwithstanding the foregoing, a Change of Control of the Company shall not be
deemed to occur solely because any person acquires beneficial ownership of more
than 20% of the Company's Voting Securities as a result of the acquisition of
the Company's Voting Securities by the Company which reduces the number of the
Company's Voting Securities outstanding; provided, that if after such
acquisition by the Company such person becomes the beneficial owner of
additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person, a
Change of Control of the Company shall then occur.

 a. "Code" shall mean the Internal Revenue Code of 1986, as amended.
 b. "Common Stock" shall mean the common stock of the Company.
 c. "Company" shall mean The Pep Boys - Manny, Moe & Jack.
 d. "Company Affiliate" shall mean any parent or subsidiary corporation of the
    Company (as determined in accordance with Code section 424), whether now
    existing or subsequently established.
 e. "Cash Compensation" shall mean (i) the regular base salary paid to a
    Participant by one or more Participating Employers during the Participant's
    period of participation in one or more Offering Periods under the Plan plus
    (ii) any overtime payments, bonuses, commissions, profit-sharing
    distributions and other cash incentive-type payments received during such
    period. Such Cash Compensation shall be calculated before deduction of (A)
    any income or employment tax withholdings or (B) any contributions made by
    the Participant to any Code section 401(k) salary deferral plan, any Code
    section 125 cafeteria benefit program or any Code section 132(f)(4)
    transportation fringe benefit program now or hereafter established by the
    Company or any Company Affiliate. However, Cash Compensation shall not
    include any contributions made by the Company or any Company Affiliate on
    the Participant's behalf to any employee benefit or welfare plan now or
    hereafter established (other than Code section 401(k), Code section 125, or
    Code section 132(f)(4) contributions deducted from such Cash Compensation).
 f. "Effective Date" shall mean July 1, 2011.
 g. "Eligible Employee" shall mean any person who is employed by a Participating
    Employer: (i) on a basis under which he or she receives earnings that are
    considered wages under Code section 3401(a) and (ii) who has completed at
    least ninety (90) days of service with the Participating Employer (including
    any periods of service with any predecessor business unit acquired by the
    Participating Employer (whether by asset purchase, stock purchase, merger or
    otherwise)).
 h. "Exchange Act" shall mean the Securities Exchange Act of 1934, as amended.
 i. "Fair Market Value" per share of Common Stock on any relevant date shall be
    the closing price per share of Common Stock at the close of regular trading
    house (i.e., before after-hours trading begins) on the date in question on
    the Stock Exchange serving as the primary market for the Common Stock, as
    such price is officially quoted in the composite tape of transactions on
    such Stock Exchange. If there is no closing selling price for the Common
    Stock on the date in question, then the Fair Market Value shall be the
    closing selling price on the last preceding date for which such quotation
    exists.

    "Offering Period"

    shall mean the period during which shares of Common Stock shall be offered
    for purchase under the Plan as described in Section 5.

    

    "Participant" shall mean any Eligible Employee of a Participating Employer
    who is actively participating in the Plan.

 j. "Participating Employer" shall mean the Company and each of its Company
    Affiliates as of the Effective Date. Each corporation that becomes a Company
    Affiliate after the Effective Date shall automatically become a
    Participating Employer effective as of the start date of the first Offering
    Period coincident or next following the date on which it becomes such
    Company Affiliate, unless the Plan Administrator determines otherwise prior
    to the start date of such Offering Period. Any corporation that ceases as a
    Company Affiliate after the Effective Date shall automatically cease as a
    Participating Employer on the date it no longer qualifies as a Company
    Affiliate.
 k. "Plan" shall mean The Pep Boys - Manny, Moe & Jack Employee Stock Purchase
    Plan, as set forth in this document, and as amended from time to time.
 l. "Plan Administrator" shall mean the Benefits Committee or such other
    committee as the Board subsequently appoints for purposes of administering
    the Plan.
 m. "Purchase Date" shall mean the last business day of each Offering Period.
 n. "Stock Exchange" shall mean the New York Stock Exchange or such successor
    national securities exchange that serves as the primary market for the
    Common Stock.

     1. ADMINISTRATION OF THE PLAN
    
        The Plan Administrator shall have full authority to interpret and
        construe any provision of the Plan and to adopt such rules and
        regulations for administering the Plan as it may deem necessary in order
        to comply with the requirements of Code section 423. Decisions of the
        Plan Administrator shall be final and binding on all parties having an
        interest in the Plan. As a condition of participating in the Plan, all
        Participants must acknowledge, in writing or by completing the
        enrollment forms to participate in the Plan, that all decisions and
        determinations of the Plan Administrator shall be final and binding on
        the Participant, his or her beneficiaries and any other person having or
        claiming an interest under the Plan on behalf of the Participant. The
        Plan Administrator may delegate its ministerial duties to one or more
        subcommittees or to a third party administrator, as it deems
        appropriate.
    
     2. STOCK SUBJECT TO PLAN
        Number of Shares.
        Subject to adjustment as described below, the aggregate number of shares
        of Common Stock that may be issued or transferred under the Plan is [
        2,000,000
        ] shares. The stock purchasable under the Plan shall be shares of
        authorized but unissued or reacquired shares of Common Stock, including
        shares of Common Stock purchased on the open market.
        Adjustment.
        If there is any change in the number or kind of shares of Common Stock
        by reason of any stock split or reverse stock split, stock dividend,
        spinoff, recapitalization, combination of shares, exchange of shares or
        other change affecting the outstanding Common Stock as a class without
        the Company's receipt of consideration, then equitable adjustments shall
        be made by the Plan Administrator to (i) the maximum number and class of
        securities issuable under the Plan, (ii) the maximum number and class of
        securities purchasable per Participant on any Purchase Date, and (iii)
        the number and class of securities and the price per share in effect
        under each outstanding purchase right, in order to prevent the dilution
        or enlargement of benefits thereunder. The adjustments shall be made in
        such manner as the Plan Administrator deems appropriate and such
        adjustments shall be final, binding and conclusive.
    
     3. OFFERING PERIODS
        Limitations.
        Shares of Common Stock shall be offered for purchase under the Plan
        through a series of consecutive Offering Periods until such time as the
        Plan terminates as set forth in Section 10(b).
        Duration of Offering Period.
        Each Offering Period shall be of such duration (not to exceed
        twenty-seven months) as shall be determined by the Plan Administrator
        prior to the beginning of such Offering Period. Unless the Plan
        Administrator determines otherwise before the beginning of the Offering
        Period, Offering Periods shall commence at three-month intervals on the
        first day of each January, April, July and October (or the next business
        day, if such date is not a business day) over the term of the Plan, and
        each Offering Period shall last for three months, ending on the last day
        of March, June, September and December, as the case may be (or the next
        business day, if such date is not a business day). Accordingly, four
        separate Offering Periods shall commence in each calendar year during
        which the Plan remains in existence, unless the Plan Administrator
        determines otherwise. The first Offering Period under the Plan shall
        commence on October 3, 2011.
        Plan Administrator Discretion.
        Notwithstanding the foregoing, the Plan Administrator may establish
        shorter or longer Offering Periods, before the beginning of the
        applicable Offering Period, as the Plan Administrator deems appropriate.
    
     4. ELIGIBILITY
         a. Commencement of Participation. Each individual who is an Eligible
            Employee on the start date of any Offering Period under the Plan may
            enter that Offering Period on such start date.
            Limitation on Participation
            . Under no circumstances shall purchase rights be granted under the
            Plan to any Eligible Employee if such individual would, immediately
            after the grant, own (within the meaning of Code section 424(d)) or
            hold outstanding options or other rights to purchase, stock
            possessing five percent or more of the total combined voting power
            or value of all classes of stock of the Company or any Company
            Affiliate.
            Enrollment Forms
            . In order to participate in the Plan for a particular Offering
            Period, an Eligible Employee must complete the enrollment forms
            prescribed by the Plan Administrator (including a stock purchase
            agreement and a payroll deduction authorization) and file such forms
            with the Plan Administrator (or its designee) at such time prior to
            the beginning of that Offering Period, as determined by the Plan
            Administrator. An Eligible Employee who is actively participating in
            the Plan shall automatically be enrolled as a Participant for the
            next Offering Period, unless the Eligible Employee elects otherwise
            by filing the appropriate form with the Plan Administrator (or its
            designee) at such time prior to the beginning of the next Offering
            Period as determined by the Plan Administrator.
    
     5. PAYROLL DEDUCTIONS
        Elections
        . The payroll deduction authorized by the Participant for purposes of
        acquiring shares of Common Stock during an Offering Period may be any
        multiple of one percent (1%) of the Cash Compensation paid to the
        Participant during each Offering Period, up to a maximum of ten percent
        (10%)
        
        of Cash Compensation, unless the Plan Administrator determines
        otherwise. The deduction rate so authorized shall continue in effect
        throughout the Offering Period, except to the extent such rate is
        changed in accordance with the following guidelines:
         i.  The Participant may, at any time during the Offering Period, reduce
             his or her rate of payroll deduction to become effective as soon as
             administratively possible after filing the appropriate form with
             the Plan Administrator. The Participant may not, however, effect
             more than one such reduction per Offering Period.
         ii. Prior to the commencement of any new Offering Period, a Participant
             may increase the rate of his or her payroll deduction by filing the
             appropriate form with the Plan Administrator. The new rate (which
             may not exceed the ten percent (10%) of Cash Compensation maximum,
             unless the Plan Administrator determines otherwise) shall become
             effective on the start date of the first Offering Period following
             the filing of such form.
        
        Commencement
        . Payroll deductions shall begin on the first pay day as of which
        commencement is administratively feasible following the beginning of the
        Offering Period and shall (unless sooner terminated by the Participant)
        continue through the pay day ending with or immediately prior to the
        last day of that Offering Period. The amounts so collected shall be
        credited to a book account established on the Company's records for the
        Participant. No interest shall accrue on the balance from time to time
        outstanding in such account. The amounts collected from the Participant
        shall not be required to be held in any segregated account or trust fund
        and may be commingled with the general assets of the Company and used
        for general corporate purposes.
        Cessation of Payroll Deductions
        . Payroll deductions shall automatically cease upon the termination of
        the Participant's purchase right in accordance with the provisions of
        the Plan.
        No Requirement to Purchase.
        The Participant's acquisition of Common Stock under the Plan on any
        Purchase Date shall neither limit nor require the Participant's
        acquisition of Common Stock on any subsequent Purchase Date, whether
        within the same or a different Offering Period.
    
     6. PURCHASE RIGHTS
        Grant of Purchase Rights
        . A Participant shall be granted a separate purchase right for each
        Offering Period in which he or she is enrolled. The purchase right shall
        be granted on the start date of the Offering Period and shall provide
        the Participant with the right to purchase shares of Common Stock, upon
        the terms set forth below. The Participant shall execute a stock
        purchase agreement embodying such terms and such other provisions (not
        inconsistent with the Plan) as the Plan Administrator may deem
        advisable.
        Exercise of the Purchase Right
        .
        
        Each purchase right shall be automatically exercised on the Purchase
        Date for the Offering Period, and shares of Common Stock shall
        accordingly be purchased on behalf of each Participant on the Purchase
        Date. The purchase shall be effected by applying the Participant's
        payroll deductions for the Offering Period to the purchase of whole
        shares of Common Stock at the purchase price in effect for the
        Participant for that Purchase Date.
        Purchase Price
        .
        
        Unless the Plan Administrator determines otherwise prior to the
        beginning of the Offering Period, the purchase price per share at which
        Common Stock will be purchased on the Participant's behalf on each
        Purchase Date shall be equal to eighty-five percent (85%) of the Fair
        Market Value per share of Common Stock on the Purchase Date. The Plan
        Administrator may change the purchase price prior to the beginning of an
        Offering Period, provided that the purchase price may not be less than
        eighty-five percent (85%) of the
        lower
        of (i) the Fair Market Value per share of Common Stock on the start date
        of the Offering Period or (ii) the Fair Market Value per share of Common
        Stock on the Purchase Date.
        Number of Purchasable Shares
        . The number of shares of Common Stock purchasable by a Participant on
        each Purchase Date shall be the number of whole shares obtained by
        dividing the amount collected from the Participant through payroll
        deductions during the Offering Period by the purchase price in effect
        for the Participant for that Purchase Date. However, the maximum number
        of shares of Common Stock that may be purchased by a Participant on any
        one Purchase Date shall not exceed 10,000 shares, subject to adjustment
        as described in Section 4(b) and the accrual limitation under Article 9
        below. The Plan Administrator shall have the discretionary authority,
        exercisable prior to the start of any Offering Period, to increase or
        decrease the limitations to be in effect for the number of shares that
        may be purchased by a Participant on each Purchase Date, subject to the
        accrual limitation under Article 9 below.
        Excess Payroll Deductions
        . Any payroll deductions that are not applied to the purchase of shares
        of Common Stock on any Purchase Date because they are not sufficient to
        purchase a whole share of Common Stock shall be held for the purchase of
        Common Stock on the next Purchase Date. However, any payroll deductions
        not applied to the purchase of Common Stock by reason of the limitation
        on the maximum number of shares purchasable per Participant shall be
        promptly refunded.
        Suspension of Payroll Deductions
        . In the event that a Participant is, by reason of the accrual
        limitations in Article 9, precluded from purchasing additional shares of
        Common Stock on
        
        a Purchase Date, then no further payroll deductions shall be collected
        from such Participant with respect to that Purchase Date.
        
        Payroll deductions shall automatically resume on behalf of the
        Participant at the beginning of the first Offering Period in which the
        Participant can again participate, unless terminated by the Participant
        as provided in Section 8(g) below.
        
        Withdrawal from Offering Period
        . The following provisions shall govern the Participant's withdrawal
        from an Offering Period:
         i.  A Participant may withdraw from the Offering Period in which he or
             she is enrolled at any time prior to the Purchase Date (or by such
             other date as the Plan Administrator determines) by filing the
             appropriate form with the Plan Administrator (or its designee)
             within the time period required by the Plan Administrator prior to
             the Purchase Date (or such other date as the Plan Administrator
             determines), and no further payroll deductions shall be collected
             from the Participant with respect to that Offering Period. Any
             payroll deductions collected during the Offering Period in which
             such withdrawal occurs shall, at the Participant's election, be
             promptly refunded or held for the purchase of shares on the
             Purchase Date. If no such election is made at the time of such
             withdrawal, then the payroll deductions collected from the
             Participant during the Offering Period in which such withdrawal
             occurs shall be promptly refunded.
         ii. The Participant's withdrawal from an Offering Period shall be
             irrevocable, and the Participant may not subsequently rejoin that
             Offering Period at a later date. In order to resume participation
             in any subsequent Offering Period, the individual must re-enroll in
             the Plan (by making a timely filing of the prescribed enrollment
             forms) on or before the beginning of that Offering Period.
        
        Termination of Purchase Right
        . The following provisions shall govern the termination of outstanding
        purchase rights:
         i.  If a Participant ceases to be an Eligible Employee for any reason
             (including death, disability or change in status) while his or her
             purchase right remains outstanding, the Participant's purchase
             right shall immediately terminate, and all of the Participant's
             payroll deductions for the Offering Period in which the purchase
             right so terminates shall be promptly refunded to the Participant.
         ii. If a Participant ceases to remain in active service by reason of an
             approved unpaid leave of absence, then the Participant shall have
             the right, exercisable at any time prior to the Purchase Date (or
             by such other date as the Plan Administrator determines), to (A)
             withdraw all the payroll deductions collected to date on his or her
             behalf for that Offering Period or (B) have such funds held for the
             purchase of shares on his or her behalf on the Purchase Date. In no
             event, however, shall any further payroll deductions be collected
             on the Participant's behalf during such leave. Upon the
             Participant's return to active service (x) within three (3) months
             following the commencement of such leave or (y) prior to the
             expiration of any longer period for which such Participant is
             provided with reemployment rights by statute or contract, his or
             her payroll deductions under the Plan shall automatically resume at
             the rate in effect at the time the leave began, unless the
             Participant withdraws from the Plan prior to his or her return. An
             individual who returns to active employment following a leave of
             absence which exceeds in duration the applicable (x) or (y) time
             period will be treated as a new Eligible Employee for purposes of
             subsequent participation in the Plan and must accordingly re-enroll
             in the Plan (by making a timely filing of the prescribed enrollment
             forms) on or before his or her scheduled start date into the
             applicable Offering Period.
        
        Change of Control
        . Unless the Plan Administrator determines otherwise prior to the
        beginning of the Offering Period, immediately prior to the effective
        date of any Change of Control, each outstanding purchase right shall
        automatically be exercised by applying the payroll deductions of each
        Participant for the Offering Period in which the Change of Control
        occurs to the purchase of whole shares of Common Stock at a purchase
        price per share equal to (unless the Plan Administrator determines
        otherwise prior to the beginning of the particular Offering Period) 85%
        of the Fair Market Value per share of Common Stock immediately prior to
        the effective date of the Change of Control. The applicable limitation
        on the number of shares of Common Stock purchasable per Participant
        shall continue to apply to any such purchase. The Company shall use its
        reasonable efforts to provide at least ten days' prior written notice of
        the occurrence of any Change of Control, and Participants shall,
        following the receipt of such notice, have the right to terminate their
        outstanding purchase rights prior to the effective date of the Change of
        Control.
        Proration of Purchase Rights
        . If the total number of shares of Common Stock to be purchased pursuant
        to outstanding purchase rights on any particular date exceed the number
        of shares then available for issuance under the Plan, the Plan
        Administrator shall make a pro-rata allocation of the available shares
        on a uniform and nondiscriminatory basis, and the payroll deductions of
        each Participant, to the extent in excess of the aggregate purchase
        price payable for the Common Stock pro-rated to such Participant, shall
        be promptly refunded.
        Assignability
        . A purchase right shall be exercisable only by the Participant and
        shall not be assignable or transferable by the Participant.
        Stockholder Rights
        . A Participant shall have no stockholder rights with respect to the
        shares subject to his or her outstanding purchase right until the shares
        are purchased on the Participant's behalf in accordance with the
        provisions of the Plan and the Participant has become a holder of record
        of the purchased shares.
        ESPP Brokerage Account
        . The shares of Common Stock purchased on behalf of each Participant
        shall be deposited directly into a brokerage account which the Company
        shall establish for the Participant at a Company-designated brokerage
        firm. The account will be known as the ESPP Brokerage Account. Unless
        the Plan Administrator determines otherwise, the following policies and
        procedures shall be in place for any shares deposited into the
        Participant's ESPP Brokerage Account until those shares have been held
        for the requisite period necessary to avoid a disqualifying disposition
        under U.S. federal tax laws:
         i.   Unless the shares are sold, the shares must be held in the ESPP
              Brokerage Account until the later of the following two periods:
              (x) the end of the two-year period measured from the start date of
              the Offering Period in which the shares were purchased and (y) the
              end of the one-year period measured from the actual Purchase Date
              of those shares.
         ii.  Unless the shares are sold, the deposited shares shall not be
              transferable (either electronically or in certificate form) from
              the ESPP Brokerage Account until the required holding period for
              those shares is satisfied. Such limitation shall apply both to
              transfers to different accounts with the same ESPP broker and to
              transfers to other brokerage firms. After the required holding
              period, the shares may be transferred (either electronically or in
              certificate form) to other accounts or to other brokerage firms.
              The foregoing procedures shall not in any way limit when the
              Participant may sell his or her shares
              . These procedures are designed solely to assure that any sale of
              shares prior to the satisfaction of the required holding period is
              made through the ESPP Brokerage Account. In addition, the
              Participant may request a stock certificate or share transfer from
              his or her ESPP Brokerage Account prior to the satisfaction of the
              required holding period should the Participant wish to make a gift
              of any shares held in that account. However, shares may not be
              transferred (either electronically or in certificate form) from
              the ESPP Brokerage Account for use as collateral for a loan,
              unless those shares have been held for the required holding
              period.
         iii. The foregoing procedures shall apply to all shares purchased by
              the Participant under the Plan, whether or not the Participant
              continues in employee status.
    
        ACCRUAL LIMITATIONS
        Dollar Limitation
        . Notwithstanding anything in the Plan to the contrary, no Participant
        shall be entitled to accrue rights to acquire Common Stock pursuant to
        any purchase right outstanding under this Plan if and to the extent that
        such accrual, when aggregated with (i) rights to purchase Common Stock
        accrued under any other purchase right granted under this Plan and (ii)
        similar rights accrued under other employee stock purchase plans (within
        the meaning of Code section 423) of the Company or any Company
        Affiliate, would otherwise permit the Participant to purchase more than
        twenty-five thousand dollars ($25,000) worth of stock of the Company or
        any Company Affiliate (determined on the basis of the Fair Market Value
        per share on the date or dates such rights are granted) for each
        calendar year in which such rights are at any time outstanding.
        Application of Dollar Limitation
        . For purposes of applying such accrual limitations to the purchase
        rights granted under the Plan, the following provisions shall apply:
         i.   The right to acquire Common Stock under each outstanding purchase
              right shall accrue on each Purchase Date on which such right
              remains outstanding.
         ii.  No right to acquire Common Stock under any outstanding purchase
              right shall accrue to the extent the Participant has already
              accrued in the same calendar year the right to acquire Common
              Stock under one or more other purchase rights at a rate equal to
              twenty-five thousand dollars ($25,000) worth of Common Stock
              (determined on the basis of the Fair Market Value per share on the
              date or dates of grant) for each calendar year in which such
              rights were at any time outstanding.
         iii. If a purchase right is outstanding in more than one calendar year,
              then Common Stock purchased pursuant to the exercise of such
              purchase right shall be applied first, to the extent allowable
              under this Article, against the $25,000 limitation for the
              earliest year in which the purchase right was outstanding, then
              against the $25,000 limitation for each succeeding year, in order.
    
        Refund
        . If by reason of such accrual limitations, any purchase right of a
        Participant does not accrue for a particular Offering Period, then the
        payroll deductions that the Participant made during that Offering Period
        with respect to such purchase right shall be promptly refunded.
        Conflict
        . In the event there is any conflict between the provisions of this
        Article and one or more provisions of the Plan or any instrument issued
        thereunder, the provisions of this Article shall be controlling.

 1. EFFECTIVE DATE AND TERM OF THE PLAN
    Effective Date
    . The Plan was adopted by the Board on March 29, 2011, and shall become
    effective at the Effective Date, provided that no purchase rights granted
    under the Plan shall be exercised, and no shares of Common Stock shall be
    purchased hereunder, until (i) the Plan shall have been approved by the
    shareholders of the Company and (ii) the Company shall have complied with
    all applicable requirements of the 1933 Act (including the registration of
    the shares of Common Stock issuable under the Plan on a Form S-8
    registration statement filed with the Securities and Exchange Commission),
    all applicable listing requirements of any Stock Exchange on which the
    Common Stock is listed for trading and all other applicable requirements
    established by law or regulation have been met. In the event such
    stockholder approval is not obtained at the 2011 Annual Shareholders
    Meeting, or such compliance is not effected, the Plan shall terminate and
    have no further force or effect.
    Term
    . Unless sooner terminated by the Board, the Plan shall terminate upon the
    first to occur of (i) the date on which all shares available for issuance
    under the Plan shall have been sold pursuant to purchase rights exercised
    under the Plan or (ii) the date on which all purchase rights are exercised
    in connection with a Change of Control. No further purchase rights shall be
    granted or exercised, and no further payroll deductions shall be collected,
    under the Plan following such termination.

 2. AMENDMENT AND TERMINATION
    Amendment; Termination
    . The Board may alter, amend, suspend or terminate the Plan at any time, to
    become effective immediately following the close of any Offering Period. In
    the event of Plan termination, any outstanding payroll deductions that are
    not used to purchase Common Stock on a Purchase Date pursuant to the Plan
    shall be promptly refunded to such Participants.
    Stockholder Approval
    . In no event may the Board effect any of the following amendments or
    revisions to the Plan without the approval of the Company's shareholders:
    (i) increase the number of shares of Common Stock issuable under the Plan,
    except for permissible adjustments in the event of certain changes in the
    Company's capitalization, (ii) if required to do so under Code section 423
    or (iii) if required to do so under applicable Stock Exchange requirements.

 3. GENERAL PROVISIONS

    Death.
    
    In the event of the death of a Participant, the Company shall deliver any
    shares of Common Stock, cash or both shares of Common Stock and cash held
    for the benefit of Participant to the executor or administrator of the
    estate of the Participant.
    
    
    
    Expenses
    . All costs and expenses incurred in the administration of the Plan shall be
    paid by the Company; however, each Plan Participant shall bear all costs and
    expenses incurred by such individual in the sale or other disposition of any
    shares purchased under the Plan.
    No Right of Employment
    . Nothing in the Plan shall confer upon the Participant any right to
    continue in the employ of the Company or any Company Affiliate for any
    period of specific duration or interfere with or otherwise restrict in any
    way the rights of the Company (or any Company Affiliate employing such
    person) or of the Participant, which rights are hereby expressly reserved by
    each, to terminate such person's employment at any time for any reason, with
    or without cause.
    Withholding
    . If and to the extent that any stock purchases or sales under this Plan are
    subject to federal, state or local taxes, the Company is authorized to
    withhold all applicable taxes from shares issuable under the Plan or from
    other compensation payable to the Participant.
    Transferability
    . Neither payroll deductions credited to a Participant nor any rights with
    regard to the exercise a purchase right under the Plan may be assigned,
    transferred, pledged or otherwise disposed of in any way (other than by will
    or the laws of descent and distribution) by the Participant. Any such
    attempt at assignment, transfer, pledge or other disposition shall be
    without effect, except that the Company may treat such act as an election to
    withdraw funds from an Offering Period in accordance with Section 8(g).
    Voting.
    The Participant shall have no voting rights in shares that he or she may
    purchase pursuant to the Plan until such shares of Common Stock have
    actually be purchased by the Participant.
    Governing Law.
    The validity, construction, interpretation and effect of the Plan shall be
    governed and construed by and determined in accordance with the laws of the
    Commonwealth of Pennsylvania, without giving effect to the conflict of laws
    provisions thereof.



Dated: June 15, 2011 /s/THE PEP BOYS - MANNY, MOE & JACK



